DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 01/13/2021 in response to the Non-Final Rejection mailed on 10/14/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 11-12 are cancelled.
4.	New claims 13-20 are added.
5.	Claims 1-10 and 13-20 are pending.
6.	Applicant’s remarks filed on 01/13/2021 in response to the Non-Final Rejection mailed on 10/14/2020 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Specification
7.	The objection to the disclosure for an embedded hyperlink is withdrawn in view of applicant’s amendment to the specification to remove said hyperlink.
Claim Rejections - 35 USC § 102
8.	The rejection of claims 1-10 under 35 U.S.C. 102(a)(1) as anticipated by Barta et al. (Enzyme Research, 2010; cited on IDS filed on 11/28/2018) is withdrawn in view of applicant’s amendment to the claims to recite “from 2% to 4.5%”.
Claim Rejections - 35 USC § 103
9.	The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Barta et al. (Enzyme Research, 2010; cited on IDS filed on 11/28/2018) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims and to incorporate new claims 13-20.
	Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barta et al. (Enzyme Research, 2010; cited on IDS filed on 11/28/2018).
10.	With respect to claims 1-3, Barta et al. teach the modeling of an on-site cellulase enzyme fermentation in a softwood-to-ethanol process comprising a seed train enzyme production process to produce a cellulase [see Abstract; p. 3, column 1].  Barta et al. teach a 5% inoculum is received from the second stage of a two stage seed train.  Both stages operate with 5% inoculum at a cycle time of 30 hours.  The first stage receives inoculum from a stock culture, while the second is inoculated with the broth of the first.  Concerning the composition, the seed stages are assumed to be run on the same feed as the production stage, wherein 120 hours cycle time is presumed.  Barta et al. further teach that the number of vessels are 24 in the enzyme production stage.  Considering a ratio of the cycle times of seed and production stages, the number of seed vessels is 6 in both stages.  In all scenarios these numbers are kept constant, hence the total vessel volume varied in a range of 37 – 121 m3 in the production stage [see p. 3, column 1; Figure 2].  A vessel volume of 37 – 121 m3 converts to a gross vessel volume of 37000 to 121000 l.  Given that the production vessel was inoculated with 5% of a inoculum, 5% of a gross volume of 37000 to 121000 l converts to a seed inoculum of 1850 to 6050 l.   
Trichoderma (filamentous fungus) [see p. 3, column 1].
	With respect to claim 5, Barta et al. teach wherein the first and second production bioreactor have an identical gross vessel volume [see p. 3, column 1].
	With respect to claim 6, Barta et al. teach wherein the process is done in batch mode [see Table 1].
	With respect to claim 7, Barta et al. teach storing the enzyme in the storage tank [see p. 3].
	With respect to claim 8, Barta et al. teach the process wherein the method is done for 120 hours [see p. 3, column 1].
	With respect to claim 9, Barta et al. teach the process of a cellulase enzyme fermentation seed train following by adding the enzyme to a cellulosic substrate in a SSF process [see Abstract; p. 5].
	With respect to claim 10, Barta et al. teach the process of a cellulase enzyme fermentation seed train following by adding the enzyme to a cellulosic substrate in a SSF process to produce ethanol [see Abstract; p. 5].
	With respect to claim 13, Barta et al. teach the modeling of an on-site cellulase enzyme fermentation in a softwood-to-ethanol process comprising a seed train enzyme production process to produce a cellulase [see Abstract; p. 3, column 1].  Barta et al. teach a 5% inoculum is received from the second stage of a two stage seed train.  Both stages operate with 5% inoculum at a cycle time of 30 hours.  The first stage receives inoculum from a stock culture, while the second is inoculated with the broth of the first.  Concerning the composition, the seed 3 in the production stage [see p. 3, column 1; Figure 2].  A vessel volume of 37 – 121 m3 converts to a gross vessel volume of 37000 to 121000 l.  Given that the production vessel was inoculated with 5% of a inoculum, 5% of a gross volume of 37000 to 121000 l converts to a seed inoculum of 1850 to 6050 l.   
	With respect to claim 14, Barta et al. teach wherein the fungus is a strain of Trichoderma (filamentous fungus) [see p. 3, column 1].
	With respect to claim 15, Barta et al. teach wherein the first, second and/or third production bioreactor have an identical gross vessel volume [see p. 3, column 1].
	With respect to claim 16, Barta et al. teach wherein the process is done in batch mode [see Table 1].
	With respect to claim 17, Barta et al. teach storing the enzyme in the storage tank [see p. 3].
	With respect to claim 18, Barta et al. teach the process wherein the method is done for 120 hours [see p. 3, column 1].
	With respect to claim 19, Barta et al. teach the process of a cellulase enzyme fermentation seed train following by adding the enzyme to a cellulosic substrate in a SSF process [see Abstract; p. 5].

	Although Barta et al. discloses the method in the form a modeled system using software and not physically performing the method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to physically perform the process given the teachings of Barta et al.  Furthermore, it would be obvious for one of ordinary skill in the art to optimize the parameters of the seed train, i.e. ratios of vessel volume of the inoculum reactor to the gross vessel volume, and one of ordinary skill in the art would desire to do so to maximize enzyme production for maximum ethanol production in an efficient manner.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Beginning on p. 10 of applicant’s remarks, applicants in summary contend a person of ordinary skill in the art would have been motivated to reduce capital costs of an on-site cellulase enzyme fermentation and would not go lower than 5% ratio.  Applicants contend that Barta teaches to the person of ordinary skill in the art that pursuing the ratios of the instant claims would disadvantageous and would increase the ratio described the instant claims.  Applicants contend that Barta teaches that the lowest capital costs were obtained when the fermentor volume was smaller, which means that the ratio was increased because the volume of the production bioreactor was smaller.
	These arguments are found to be not persuasive because Barta et al. explicitly teach a 5% inoculum is received from the second stage of a two stage seed train.  Both stages operate 3 in the production stage [see p. 3, column 1; Figure 2].  In other words, if the fermentation vessel is smaller then the inoculum would still be at 5% of that vessel volume.  Barta kept the inoculum volume constant in order to examine the capital costs and production associated with production vessel volume.  MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” The examiner maintains that it is within the level of one of ordinary skill in the art to adjust inoculum amounts in order to maximize enzyme production and to keep capital costs down.  
After Final Consideration Program 2.0
11.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by .
Conclusion
12.	Status of the claims:
	Claims 1-10 and 13-20 are pending.
	Claims 1-10 and 13-20 are rejected.
	No claims are in condition are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656